Name: Commission Regulation (EC) No 2565/94 of 21 October 1994 on the supply of flour intended for the people of Azerbaijan, Kyrgyzstan and Tajikistan pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 272/24 Official Journal of the European Communities 22. 10 . 94 COMMISSION REGULATION (EC) No 2565/94 of 21 October 1994 on the supply of flour intended for the people of Azerbaijan , Kyrgyzstan and Tajikistan pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan , Kyrgyzstan and Tajikistan ('), and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2065/94 (2), laying down the rules for the application of Council Regulation (EC) No 1999/94 and in particular Article 2 (3) thereof, provides that the tenders for the free supply of processed products may relate to the quantity of basic product to be taken from intervention stocks as payment for the supply, and where applicable, in accordance with Article 5 (2), as payment for the costs of processing, pack ­ aging and marking ; Whereas, it is appropriate to open without delay a ten ­ dering procedure for the supply of 30 000 tonnes of common wheat flour ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,  Toulon,  Port La Nouvelle . Lot No 3 : 10 000 tonnes  Rouen,  Antwerp,  Rotterdam,  Venice (Porto Marghera),  Toulon,  Port la Nouvelle . (b) The packaging and marking of the product in accord ­ ance with the instructions set out in Annex I. The goods must be made available for loading on board ship at the following dates : Lot No 1 :  5 000 tonnes with effect from 28 November 1994,  5 000 tonnes with effect from 5 December 1 994. Lot No 2 :  10 000 tonnes with effect from 1 8 December 1994. Lot No 3 :  5 000 tonnes with effect from 28 November 1994,  5 000 tonnes with effect from 5 December 1 994. HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the supply costs of 30 000 tonnes (net) of common wheat flour as indicated in Annex I , in accordance with the provisions of Regulation (EC) No 2065/94, and in particular Article 2 ( 1 ) and (3) thereof. Article 2 The supply shall include : (a) Delivery of the product specified in Annex I , free on board, stowed on the boat in one of the following ports : Lot No 1:10 000 tonnes  Rouen,  Antwerp,  Rotterdam. Lot No 2 : 10 000 tonnes  Venice (Porto Marghera), Article 3 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee section, Division VI/G.2 (Office 10/05), 120 Rue de la Loi , B-1049 Brussels . The closing date for the lodgement of tenders shall be 3 November 1994 at 17.00 hours (Brussels time). 2 . The offer of the tenderer shall indicate the quantity of common wheat, to be taken over from the intervention stocks referred to in Annex II , as payment for the supply, necessary to cover all costs of the supply as specified in Article 2 to the delivery stage laid down . (') OJ No L 201 , 4 . 8 . 1994, p. 1 . (2) OJ No L 213 , 18 . 8 . 1994, p. 3 . 22. 10. 94 No L 272/25Official Journal of the European Communities The offer shall be expressed in tonnes of common wheat (net weight) to be exchanged for a tonne of finished product (net weight). 3 . By way of derogation from the amount referred to at Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 the tendering security is fixed at ECU 20 per tonne of common wheat flour. 4. The security refered to at Article 12 (2) of Regulation (EC) No 2065/94 is fixed at ECU 280 per tonne of common wheat flour, to be lodged in national currency. 5. The securities referred to in paragraphs 3 and 4 shall be lodged in favour of the Commission of the European Communities. Article 4 The take-over certificate referred to in Article 10 ( 1 ) (b) of Regulation (EC) No 2065/94 shall be established on the basis of the model in Annex III . Article 5 By way of derogation from Article 11 ( 1 ) of Regulation (EC) No 2065/94 all of the controls referred to in the said paragraph shall be carried out by the intervention agency of the Member State in which the port of loading is situ ­ ated. Article 6 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1994. For the Commission Rene STEICHEN Member of the Commission No L 272/26 Official Journal of the European Communities 22. 10 . 94 ANNEX I 1 . Product of the supplied : common wheat flour 2 . Characteristics and quality of the goods (') : see OJ No C 114, 29 . 4. 1991 (under 11(B)(1)(a)) 3 . Total quantity : 30 000 tonnes 4. Number of lots : three lots of 10 000 tonnes, each to be delivered to one port only 5 . Packaging (2) : the three lots will be packaged in new mixed jute/polypropylene sacks each containing 50 kilograms net. OJ No C 114, 29 . 4. 1991 (under 11(B)(2)(c)). Additional requirements : Lot No 1 and Lot No 3 The sacks must be packed on pallets at the rate of 20 sacks of 50 kilograms (net) per pallet. The pallets must be shrink wrapped and fastened by means of straps, twice horizontally and twice vertically. Each pallet shall be covered with polyethylene netting. The dimensions of the pallets shall be fixed in agree ­ ment with the service of the commission Lot No 2 The sacks must be packaged in new polypropylene 'Slinged/Big Bags', closed on top, at the rate of 20 sacks of 50 kilograms per 'Big Bag'. The 'Big Bags' will be sealed under the responsibility of the successful tenderer. The 'Big Bags' should be of the dimensions 1,60m L x 1,20m W x 0,80m H 6. Marking : the marking of the sacks (information in the Russian language plus European flag) must conform to the requirements laid down in Official Journal No C 273 of 30 September 1994 7. Stage of supply : FOB stowed (') The successful tenderer shall deliver to the transporter a certificate from an official entity, certifying that for the product to be delivered, the standards applicable, relative to nuclear radiation , in the Member State concerned have not been ex ­ ceeded . The radioactivity certificate must indicate the caesium  134 and  137 and Iodium  131 levels . (2) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 22. 10 . 94 Official Journal of the European Communities No L 272/27 ANNEX II (in tonnes) Places of storage Quantity DLG Frihavnen Ludersvej DK-2100 KÃ ¸benhavn 0 1 246,460 DLG Havnepakhuset Ydre Kaj DK-3400 Frederikssund 5 040,520 DLG Eskildstrup HovedgÃ ¥rd Lager 0 Eskildstrupvej 39 DK-4100 Ringsted 2 022,840 DLG Eskildstrup HovedgÃ ¥rd Lager V Eskildstrupvej 39 DK-4100 Ringsted 1 864,980 DLG SiloanlÃ ¦g Apotekervej 14 DK-4180 Sore 5 039,800 DLG Planlager Rudsgade 1 DK-4291 Ruds Vedby 4 674,300 DLG Lager 0st Parallelvej 1 1 DK-4300 HolbÃ ¦k 3 108,500 DLG BirkendegÃ ¥rd DK-4400 Kalundborg 2 518,380 DLG Hal D 0stervej 6-8 DK-4532 Gislinge 5 628,800 DLG Hal A  Magasinet 0stervej 6 DK-4532 Gislinge 3 203,880 DLG Hal C 0stervej 6-8 DK-4532 Gislinge 5 541,780 DLG Billesborg HovedgÃ ¥rd Billesborgvej 59 DK-4600 KÃ ¸ge 3 837,940 DLG Turebylille Lager Vest, Sydl . Vordingborgvej DK-4682 Tureby 1 802,220 No L 272/28 Official Journal of the European Communities 22. 10 . 94 Places of storage Quantity DLG SannagÃ ¥rd B Herredskirkevej 1 4 DK-4900 Nakskov 5 001,440 DLG Qvade Rukanvej 14 A DK-4900 Nakskov 4 199,480 DLG SiloanlÃ ¦gget Lindk0bingvej 9 DK-4900 Nakskov 1 402,680 DLG Frederiksdal, Lager 1 Frederiksdalvej 30 DK-4912 Harpelunde 4 502,860 The characteristics of the lots shall be supplied to the successful tenderer by the Danish intervention agency. Address of the intervention agency : DENMARK Landbrugsministeriet, EF-Direktoratet, Nyropsgade 26, DK-1602 KÃ ¸benhavn V. Tel . : (45) 33 92 70 00 ; telefax : (45) 33 92 69 48 . No L 272/2922. 10 . 94 Official Journal of the European Communities ANNEX III Take-over certificate I, the undersigned (name/first name/position) acting on behalf of certify the following goods have been taken over : Product Packaging of sacks Number of 'Big Bags' Total quantity in tonnes (net) (gross) Place and date of take-over Name of boat Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp pf transporter